DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The Office Action is in response to an AMENDMENT entered 12/10/2020 for the patent application 16/680482 filed 11/11/2019. 

Status of Claims
Claims 1-20 are pending. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, 12, 13, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0255348 A1 to Panchagnula in view of Taleb and in further view of U.S. Pub. No. 2020/0162392 A1 to Mani.
As to claims 1, 12 and 20, Panchagnula discloses a computer-implemented method for adaptively streaming multimedia content, the method comprising: 
determining that audio quality is to be adjusted for a multimedia streaming connection over which audio data and video data are being streamed to a content player over a data transmission network, the audio data being streamed at a specified audio quality level and the video data being streamed at a specified video quality level (Panchagnula Fig. 1-3, 6-8, ¶0055, 0059-0061, determining audio quality to be adjusted, e.g. increase/decrease quality, for audio/video stream over network connection that is streamed to client devices, the audio and video streams having specified quality levels respectively e.g. bit rate); 
determining that a specified video quality level is to be maintained while adjusting the audio quality level (Panchagnula Fig. 1-3, 6-8, ¶0055, 0059-0061, 0067, 0068, 0075-0077, determining a target video quality level, e.g. bit rate, to be maintained/kept while adjusting the audio quality level); and 
dynamically adjusting the audio quality level of the multimedia streaming connection while maintaining the video quality level of the multimedia streaming connection at at least the specified video quality level (Panchagnula Fig. 1-3, 6-8, ¶0055, 0059-0061, 0067, 0068, 0075-0077, adjusting the audio quality, e.g. increase/decrease the audio bitrate, of the audio/video stream while maintaining/keeping the video quality e.g. target video bitrate).
Panchagnula does not expressly disclose determining that a specified minimum video quality level is to be maintained while adjusting the audio quality level; and 
identifying an audio quality level up to which, under current data transmission network conditions, the audio quality is adjustable without interfering with delivery of the specified minimum video quality level; and
dynamically adjusting the audio quality level of the multimedia streaming connection up to the identified audio quality level while maintaining the video quality level of the multimedia streaming connection at at least the specified minimum video quality level.
Taleb discloses determining that a specified minimum video quality level is to be maintained while adjusting the audio quality level (Taleb Fig. 6-12, ¶0080, 0083, determining a specified minimum video quality bit rate e.g. 30kpbs); and 
dynamically adjusting the audio quality level of the multimedia streaming connection while maintaining the video quality level of the multimedia streaming connection at at least the specified minimum video quality level (Taleb Fig. 6-12, ¶0080, 0083, adjusting the audio bitrate while maintaining the video bitrate of at least the minimum video bitrate).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Panchagnula by to determining that a specified minimum video quality level is to be maintained while adjusting the audio quality level; and dynamically adjusting the audio quality level of the multimedia streaming connection while maintaining the video quality level of the multimedia streaming connection at at least the specified minimum video quality level as disclosed by Taleb. The suggestion/motivation would have been in order to provide adaptive/variable audio and video streams based on available bandwidth/bitrate thereby enhancing the user’s experience.
Panchagnula and Taleb do not expressly disclose identifying an audio quality level up to which, under current data transmission network conditions, the audio quality is adjustable without interfering with delivery of the specified minimum video quality level; and
dynamically adjusting the audio quality level of the multimedia streaming connection up to the identified audio quality level while maintaining the video quality level.
Mani discloses identifying an audio quality level up to which, under current data transmission network conditions, the audio quality is adjustable without interfering with delivery of the specified minimum video quality level (Mani Fig. 3a, ¶0091, 0098, 0099, 0103, 0106, 0107, identifying if audio stream is best available quality under the state of the network bandwidth/conditions, where the audio quality is increased without effecting the delivery of the lowest available quality of the video stream); and
dynamically adjusting the audio quality level of the multimedia streaming connection up to the identified audio quality level while maintaining the video quality level (Mani Fig. 3a, ¶0091, 0098, 0099, 0103, 0106, 0107, adjusting the audio stream quality up to the best available quality while maintain the lowest available quality video stream).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Panchagnula and Taleb by identifying an audio quality level up to which, under current data transmission network conditions, the audio quality is adjustable without interfering with delivery of the specified minimum video quality level and dynamically adjusting the audio quality level of the multimedia streaming connection up to the identified audio quality level while maintaining the video quality level as disclosed by Mani. The suggestion/motivation would have been in order to provide the best available quality audio stream the providing the lowest acceptable available quality of the video thereby enhancing the user’s experience.
As to claim 2, Panchagnula discloses wherein dynamically adjusting the audio quality level comprises increasing the audio quality level (Panchagnula Fig. 1-3, 6-8, ¶0055, 0059-0061 and Taleb Fig. 6-12, ¶0080, 0083, increasing/decreasing the audio bitrate). 
As to claim 3, Panchagnula discloses wherein the audio quality level is automatically increased to one or more subsequent higher quality levels until the video quality level reaches a specified quality level that is higher quality than the specified minimum video quality level (Panchagnula Fig. 1-3, 6-8, ¶0055, 0059-0061, 0067, 0068, 0075-0077 and Taleb Fig. 6-12, ¶0080, 0083, audio bitrate is automatically selected/increased to a higher bitrate until the video bitrate reaches a specified bit rate that is higher than the minimum video bitrate)
As to claim 4, Panchagnula and Taleb discloses wherein the audio quality level is adjusted according to a specified bitrate ladder (Panchagnula Fig. 1-3, 6-8, ¶0055, 0059-0061, 0067, 0068, 0075-0077 and Taleb Fig. 6-12, ¶0080, 0083, audio at 58 kbps, 72kbps).
As to claim 6, Panchagnula discloses determining that the content player is operating on a specified electronic device (Panchagnula Fig. 1-3, 6-8, ¶0082-0086, determine STB connected with television or web browser/application running on the smartphone); identifying one or more audio or video hardware capabilities of the specified electronic device (Panchagnula Fig. 1-3, 6-8, ¶0082-0086, identify client device type, operating system, display resolution and audio configuration); and dynamically adjusting the audio quality level of the multimedia streaming connection according to the audio or video capabilities of the specified electronic device (Panchagnula Fig. 1-3, 6-8, ¶0082-0086, adjusting the audio quality based on the identified client device).
As to claim 7, Panchagnula discloses wherein the audio quality level is dynamically adjusted for a plurality of different types of electronic devices (Panchagnula Fig. 1-3, 6-8, ¶0082-0086, audio quality based on type of client devices, tv, smartphone).
As to claim 9, Panchagnula discloses wherein dynamically adjusting the audio quality level comprises decreasing the audio quality level (Panchagnula Fig. 1-3, 6-8, ¶0055, 0059-0061 and Taleb Fig. 6-12, ¶0080, 0083, increasing/decreasing the audio bitrate). 
As to claim 13, Panchagnula discloses wherein the video quality level is prioritized over the audio quality level in the multimedia streaming connection, such that the audio quality level is dynamically reduced to maintain a specified minimum video quality level (Panchagnula Fig. 1-3, 6-8, ¶0040, 0043, 0053-0055, 0067, 0068, 0075-0077, video bitrate increase over audio, where audio bitrate is reduced to target minimum value).
As to claim 14, Panchagnula discloses wherein a bit rate associated with the audio data in the multimedia streaming connection is varied dynamically based on underlying content associated with the audio data (Panchagnula Fig. 1-3, 6-8, ¶0041, 0045, 0048, audio bit rate adjust based on silent segments/channels).
As to claim 17, Panchagnula discloses wherein the audio quality level is dynamically adjusted for a plurality of audio data streams that are part of the multimedia streaming connection (Panchagnula Fig. 1-3, 6-8, ¶0054-0055, 0059-0061, 0067, 0068, 0075-0077, audio quality adjusted for a plurality of audio streams).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0255348 A1 to Panchagnula in view of U.S. Pub. No. 2009/0185619 A1 to Taleb in further view of U.S. Pub. No. 2020/0162392 A1 to Mani and in further view of U.S. Pub. No. 2013/0167186 A1 to Sullivan.
As to claim 5, Panchagnula, Taleb and Mani do not expressly disclose wherein the audio quality level is dynamically adjusted according to one or more user preferences, the user preferences indicating whether audio or video is to be prioritized in the multimedia streaming connection.
Sullivan discloses wherein the audio quality level is dynamically adjusted according to one or more user preferences, the user preferences indicating whether audio or video is to be prioritized in the multimedia streaming connection (Sullivan Fig. 4, ¶0029-0031, audio quality adjusted based on user preference/selection, user preference/selection to increase the quality of the audio or video stream).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Panchagnula, Taleb and Mani by wherein the audio quality level is dynamically adjusted according to one or more user preferences, the user preferences indicating whether audio or video is to be prioritized in the multimedia streaming connection as disclosed by Sullivan. The suggestion/motivation would have been in order to provide the user the ability to select the quality of the audio and video streams thereby enhancing the user’s experience.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0255348 A1 to Panchagnula in view of U.S. Pub. No. 2009/0185619 A1 to Taleb in further view of U.S. Pub. No. 2020/0162392 A1 to Mani and in further view of U.S. Pub. No. 2010/0088102 A1 to Urata.
As to claim 8, Panchagnula and Taleb discloses wherein an audio data rate at which the audio data is transmitted over the multimedia streaming connection is varied (Panchagnula Fig. 1-3, 6-8, ¶0055, 0059-0061 and Taleb Fig. 6-12, ¶0080, 0083, increasing/decreasing the audio bitrate).
Panchagnula, Taleb and Mani do not expressly disclose wherein an audio data rate at which the audio data is transmitted is varied based on a cache size associated with the specified electronic device.
Urata discloses wherein an audio data rate at which the audio data is transmitted is varied based on a cache size associated with the specified electronic device (Urata Fig. 1, 2, 7, ¶0028, 0059-0061, audio bitrate varied based on storage/memory unit size), 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Panchagnula, Taleb and Mani by wherein an audio data rate at which the audio data is transmitted is varied based on a cache size associated with the specified electronic device as disclosed by Urata. The suggestion/motivation would have been in order to prevent the cutout of audio output that results from the delays in transfer to the data memory unit thereby enhancing the user’s experience.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0255348 A1 to Panchagnula in view of U.S. Pub. No. 2009/0185619 A1 to Taleb in further view of U.S. Pub. No. 2020/0162392 A1 to Mani and in further view of U.S. Pub. No. 2019/0147734 A1 to Kumar Murugesan.
As to claim 10, Panchagnula, Taleb and Mani do not expressly disclose wherein the audio quality level is dynamically decreased upon determining that network bandwidth for the multimedia streaming connection has dropped below a specified amount.
Kumar Murugesan discloses wherein the audio quality level is dynamically decreased upon determining that network bandwidth for the multimedia streaming connection has dropped below a specified amount (Kumar Murugesan ¶0059-0060, modify the audio quality level by decreasing the quality when the network connection quality, e.g. bandwidth, is below a predetermined threshold), 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Panchagnula, Taleb and Mani by wherein the audio quality level is dynamically decreased upon determining that network bandwidth for the multimedia streaming connection has dropped below a specified amount as disclosed by Kumar Murugesan. The suggestion/motivation would have been in order to adjust the quality of the audio based on network conditions thereby enhancing the user’s experience.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0255348 A1 to Panchagnula in view of U.S. Pub. No. 2009/0185619 A1 to Taleb in further view of U.S. Pub. No. 2020/0162392 A1 to Mani and in further view of U.S. Pub. No. 2015/0281837 A1 to Kobayashi.
As to claim 11, Panchagnula discloses wherein the video data corresponds to a movie or television show (Panchagnula Fig. 1-3, 6-8, ¶0021) and wherein the audio quality level is dynamically decreased upon determining that an audio track associated with the movie or television show is substantially silent (Panchagnula Fig. 1-3, 6-8, ¶0041, 0045, 0048).
Panchagnula, Taleb and Mani do not expressly disclose an audio track associated with the movie or television show is substantially silent for at least a minimum specified period of time.
Kobayashi discloses an audio track associated with the movie or television show is substantially silent for at least a minimum specified period of time (Kobayashi Fig. 1, 2, 6, ¶0030-0032, 0050, audio silent for a minimum length of time).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Panchagnula, Taleb and Mani by an audio track associated with the movie or television show is substantially silent for at least a minimum specified period of time as disclosed by Kobayashi. The suggestion/motivation would have been in order to provide length of silence sections in the audio that allows the audio quality to be adjusted for the silent time durations thereby reducing the quality based on the criteria enhancing the user’s experience.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0255348 A1 to Panchagnula in view of U.S. Pub. No. 2009/0185619 A1 to Taleb in further view of U.S. Pub. No. 2020/0162392 A1 to Mani and in further view of U.S. Pub. No. 2012/0083910 A1 to Lloyd.
As to claim 15, Panchagnula, Taleb and Mani do not expressly disclose prior to streaming data through the multimedia streaming connection, determining a startup delay that would be incurred if a higher audio bitrate were to be used to stream the audio data.
Lloyd discloses prior to streaming data through the multimedia streaming connection, determining a startup delay that would be incurred if a higher audio bitrate were to be used to stream the audio data (Lloyd ¶0022, time delay if increased high quality level and bitrate of the audio input stream)).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Panchagnula, Taleb and Mani by prior to streaming data through the multimedia streaming connection, determining a startup delay that would be incurred if a higher audio bitrate were to be used to stream the audio data as disclosed by Lloyd. The suggestion/motivation would have been in order to reduce a time delay by preventing higher quality level and bitrate from being transmitted across the network enhancing the user’s experience.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0255348 A1 to Panchagnula in view of U.S. Pub. No. 2009/0185619 A1 to Taleb in further view of U.S. Pub. No. 2020/0162392 A1 to Mani and in further view of U.S. Pub. No. 2013/0159498 A1 to Funge.
As to claim 16, Panchagnula, Taleb and Mani do not expressly disclose wherein the audio and video data are streamed to the content player according to one or more margin curves.
Funge discloses wherein the audio and video data are streamed to the content player according to one or more margin curves (Funge Fig. 5, 0051-0052, audio/video streamed to content player based on QoE curve).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Panchagnula, Taleb and Mani by wherein the audio and video data are streamed to the content player according to one or more margin curves as disclosed by Funge. The suggestion/motivation would have been in order to stream the audio/video according to user quality of experience enhancing the user’s experience.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0255348 A1 to Panchagnula in view of U.S. Pub. No. 2009/0185619 A1 to Taleb in further view of U.S. Pub. No. 2020/0162392 A1 to Mani and in further view of U.S. Pub. No. 2019/0182512 A1 to Bhooi.
As to claim 18, Panchagnula, Taleb and Mani do not expressly disclose analyzing one or more portions of prior transmission data associated with audio and video data transferred during the multimedia streaming connection; 
predicting a future amount of audio and video data that will be transferred using the multimedia streaming connection; and 
dynamically adjusting the audio quality level based on the predicted future amount of audio and video data that is to be transferred using the multimedia streaming connection.
Bhooi discloses analyzing one or more portions of prior transmission data associated with audio and video data transferred during the multimedia streaming connection (Bhooi Fig. 1, 4, 5-8, ¶0040, 0050, 0073-0075, analyze historical data including bitrate); 
predicting a future amount of audio and video data that will be transferred using the multimedia streaming connection (Bhooi Fig. 1, 4, 5-8, ¶0040, 0050, 0073-0075, estimating initial bit rate based on historical bit rate data); and 
dynamically adjusting the audio quality level based on the predicted future amount of audio and video data that is to be transferred using the multimedia streaming connection (Bhooi Fig. 1, 4, 5-8, ¶0040, 0050, 0073-0075, adjusting the bitrate of the media stream based on the estimated bitrate of the historical bit rate data).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Panchagnula, Taleb and Mani by analyzing one or more portions of prior transmission data associated with audio and video data transferred during the multimedia streaming connection; predicting a future amount of audio and video data that will be transferred using the multimedia streaming connection; and dynamically adjusting the audio quality level based on the predicted future amount of audio and video data that is to be transferred using the multimedia streaming connection as disclosed by Bhooi. The suggestion/motivation would have been in order to optimize the audio/video stream by using historical bit rate information for selecting an initial streaming bitrate enhancing the user’s experience.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0255348 A1 to Panchagnula in view of U.S. Pub. No. 2009/0185619 A1 to Taleb in further view of U.S. Pub. No. 2020/0162392 A1 to Mani and in further view of U.S. Pub. No. 2015/0235644 A1 to Son.
As to claim 19, Panchagnula, Taleb and Mani do not expressly disclose locking the audio quality level at a specified level for at least a minimum amount of time after the dynamic adjustment.
Son discloses locking the audio quality level at a specified level for at least a minimum amount of time after the dynamic adjustment (Son ¶0056, prevent sudden change to audio quality for a preset time).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Panchagnula, Taleb and Mani by locking the audio quality level at a specified level for at least a minimum amount of time after the dynamic adjustment as disclosed by Son. The suggestion/motivation would have been in order to prevent sudden changes to the audio enhancing the user’s experience.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-20 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYU CHAE/
Primary Examiner, Art Unit 2426